Citation Nr: 1753071	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  11-15 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for a service-connected right greater trochanteric bursitis (right hip disability).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 

INTRODUCTION

The Veteran served with the Army National Guard and had a period of active duty for training from June 1992 to August 1992 and a period of active duty from January 2005 to May 2006.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified before the undersigned Veterans Law Judge in April 2015.  A transcript of the hearing is of record.  

In July 2016, the Board denied the Veteran's claim of entitlement to an increased evaluation for a service connected right hip disability.  In June 2017, the Court of Veterans Appeals (Court) granted a Joint Motion for Remand (JMR), vacating the Board's denial of a right hip disability and remanding the issue back to the Board for additional adjudication.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM).  The LCM contains documents that are irrelevant or duplicative of those in VBMS.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a July 2016 decision, the Board denied the Veteran's increased rating claim for a right hip disability.  Thereafter, the Veteran appealed the claim, and in June 2017 the Court granted a JMR, remanding the claim back to the Board to address the Veteran's complaints of functional loss during VA examinations.  

Before the issue of an increased rating for a right hip disability can be readjudicated, however, the Board finds that remand is required to obtain a thorough and current examination that complies with regulations.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply regulatory provisions of pertaining to functional impairment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017).  "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59.  Thus, certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, the June 2006, December 2007, June 2008, April 2009, November 2011, April 2015 and July 2015 examinations for this disability, which are the most recent VA examinations of record, contained range of motion testing for the Veteran's right hip.  However, the examiner did not attempt any documentation of pain and range of motion in active, passive, weight-bearing and nonweight-bearing.  This is inadequate for rating purposes and new examinations should be provided.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, schedule the Veteran for appropriate VA examination to assess the severity of the Veteran's service-connected right hip disability.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner is also asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner must test the range of motion and pain of the right hip in active motion, passive motion, weight-bearing, and non-weight-bearing.  The examiner must also conduct the same testing on the left hip.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.

The examiner must describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology.  The examiner must express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner must portray the degree of any additional range of motion loss due to pain on use or during flare-ups.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


